Title: From James Madison to the Senate, 31 December 1816
From: Madison, James
To: Senate


        
          Decr. 31. 1816
        
        I nominate, the following persons to be Collectors of direct taxes and internal duties for the States & districts respectively annexed to their names

Valentine Richardson for the 4th. collection district of North Carolina, in room of John S West resigned.
        William A. K. Falkener for the 5th. collection district of North Carolina, in room of Solomon Green resigned.
        Jeremiah P. Fogg, for the 6th. collection district of Ohio in room of John C. Wright resigned.
        
          James Madison
        
      